COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Joshua Pierce Schnizer v. State of Texas

Appellate case number:     01-20-00194-CR

Trial court case number: 87521-CR

Trial court:               412th District Court of Brazoria County

       The motion for rehearing is denied.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_________
                   Acting for the Court


Panel consists of Justices Kelly, Guerra, and Farris.

Date: __December 14, 2021_____